DETAILED ACTION
This office action is in response to the communication(s) filed 01/02/2020. Currently, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2020 and 12/15/2020 is being considered by the examiner.
Claim Objections
Following claims are objected to because of the following informalities:
Claim 11 recites “the peak wavelength of the first LED chip is in a range of 420nm to 430nm” in line 2 should be “the peak wavelength of the first LED chip is in a range of 410nm to 430nm”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 5-6, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albert N. Stuppi (US Patent no: 9,736,900) hereinafter “Stuppi”. (FP 7.21.aia)
Regarding claim 51: 
Stuppi teaches (fig-2) a light emitting device, comprising: 
at least one first light emitting diode (LED) chip (an ultraviolet LED 202, fig-2, col-5, line:10-15) to emit a first light having a peak wavelength of 410nm which anticipates the claimed range (col-5, line:39-40; the ultraviolet LED may have an wavelength in the range of 350 nm -410 nm); 
at least one second LED chip (a blue LED 206, fig-2, col-5, line: 10-15) to emit a second light having a peak wavelength in a range of 440 nm to 460 nm (may have an wavelength in the range of 440-460nm, col-5, line:35-45); 
a first quantum dot (a green quantum dots in the quantum dot layer 210, fig-2, col-5, line: 15-20) on a path of light emitted by the at least one first LED chip (an ultraviolet LED 202, fig-2, col-5, line:10-15) and the at least one second LED chip (a blue LED 206, fig-2, col-5, line: 10-15), the first quantum dot (a green quantum dots in the quantum dot layer 210, fig-2, col-5, line: 15-20)  to convert a first portion of the first and second light emitted by the at least one first LED chip (an ultraviolet LED 202, fig-2, col-5, line:10-15) and the at least one second LED chip (a blue LED 206, fig-2, col-5, line: 10-15) into light having a peak 
a second quantum dot (a red quantum dots in the quantum dot layer 210, fig-2, col-5, line: 15-20) on a path of light emitted by the at least one first LED chip (an ultraviolet LED 202, fig-2, col-5, line:10-15) and the at least one second LED chip (a blue LED 206, fig-2, col-5, line: 10-15), the second quantum dot (a red quantum dots in the quantum dot layer 210, fig-2, col-5, line: 15-20) to convert a second portion of the first and second light emitted by the at least one first LED chip (an ultraviolet LED 202, fig-2, col-5, line:10-15) and the at least one second LED chip (a blue LED 206, fig-2, col-5, line: 10-15) into light having a peak wavelength of 655nm which anticipates the claimed range (108, fig-1, col-4, line:46-58); (232/242 (red light); Col 5; lines 50-57).
Stuppi also teaches that an intensity of a peak wavelength of the at least one first LED chip (the ultraviolet LED 202, fig-2) in an emission spectrum of final light is negligible. (Since a portion of the ultraviolet light 204 will be absorbed by the green and red quantum dots. The remaining portion of the ultraviolet light 204 is reflected rather than transmitted due to the wavelength selective reflectance characteristic of the selectively-reflective layer 216 (col-5, line:48-65)). A range of an intensity of a peak wavelength of the at least one second LED chip (the blue LED 206, fig-2) will be in an emission spectrum of final light. (since a portion of the blue light 208 emitted by the LED 206 will be absorbed by the green and red quantum dots in the quantum dot layer 210, which will cause emission of green light 240 and red light 242 that will pass through the selectively-reflective layer 216. The remaining portion of the blue light 204 that is not absorbed by the green and red quantum dots in the quantum dot layer 210 also passes through the selectively-reflective layer 216 (col-5, line:66-67; col-6, line: 1-10)).

However, Stuppi does not expressly disclose in an emission spectrum of final light, an intensity of a peak wavelength of the at least one first LED chip is equal to 15% or less of an intensity of a peak wavelength of the at least one second LED chip. 
However, the ordinary artisan would have recognized the relative power applied to the LED 202 and the LED 206 to be a result effective variable affecting an intensity of a peak wavelength of the at least one first LED chip (the ultraviolet LED 202, fig-2) is equal to 15% or less of an intensity of a peak wavelength of the at least one second LED chip (the blue LED 206, fig-2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the current art claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Regarding claim 55: 
Stuppi taches the peak wavelength of the at least one second LED chip is in a range of 445 nm to 460 nm (the blue LED 206 may have a wavelength in the range of 440-460 nanometers, col-5, line:35-40).
Regarding claim 56: 
Stuppi teaches that an intensity of a peak wavelength of the at least one first LED chip (the ultraviolet LED 202, fig-2) in an emission spectrum of final light is negligible. (Since a portion of the ultraviolet light 204 will be absorbed by the green and red quantum dots. The remaining portion of the ultraviolet light 204 is reflected rather than transmitted due to the wavelength selective reflectance characteristic of the selectively-reflective layer 216 (col-5, line:48-65)). A range of an intensity of a peak wavelength of the at least one second LED chip (the blue LED 206, fig-2) will be in an emission spectrum of final light. (since a portion of the blue light 208 emitted by the LED 206 will be absorbed by the green and red quantum dots in the quantum dot layer 210, which will cause emission of green light 240 and red light 242 that will pass through the selectively-reflective layer 216. The remaining portion of the blue light 204 that is not absorbed by the green and red quantum dots in the quantum dot layer 210 also passes through the selectively-reflective layer 216 (col-5, line:66-67; col-6, line: 1-10)).
Stuppi further discloses the ultraviolet LED 202 and the blue LED 206 may be driven by an electronic circuit that varies the relative amount of power applied to each LED. Thus, intensity of peak wavelengths of the ultraviolet LED 202 and the blue LED 206 can be adjusted separately.
However, Stuppi does not expressly disclose the intensity of the peak wavelength of the at least one first LED chip is in a range of 3% to 10% of the intensity of the peak wavelength of the at least one second LED chip. 
However, the ordinary artisan would have recognized the relative power applied to the LED 202 and the LED 206 to be a result effective variable affecting an intensity of a peak wavelength of the at least one first LED chip (the ultraviolet LED 202, fig-2) is equal to 15% or less of an intensity of a peak wavelength of the at least one second LED chip (the blue LED 206, fig-2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the current art claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Regarding claim 510: 
Stuppi teaches (fig-2) a light emitting device, comprising: 
at least one first light emitting diode (LED) chip (an ultraviolet LED 202, fig-2, col-5, line:10-15) to emit a first light having a peak wavelength of 410nm which anticipates the claimed range (col-5, line:39-40; the ultraviolet LED may have an wavelength in the range of 350 nm -410 nm); 
at least one second LED chip (a blue LED 206, fig-2, col-5, line: 10-15) to emit a second light having a peak wavelength in a range of 440 nm to 460 nm (may have an wavelength in the range of 440-460nm, col-5, line:35-45); and 
a wavelength conversion film (a quantum dot layer 210, fig-2, col-5, line:10-25) on a path of light emitted by the first and second LED chips (an ultraviolet LED 202/the blue LED 206, fig-2, col-5, line:10-15), the wavelength conversion film (a quantum dot layer 210, fig-2, col-5, line:10-25) including first and second quantum dots (a mix of green and red emitting quantum dots, col-5, line: 15-20) to convert a portion of the light emitted by the first and second LED chips (an ultraviolet LED 202/the blue LED 206, fig-2, col-5, line:10-15) into light of first and second peak wavelengths (106/108, fig-1, col-4, line:46-58), respectively, 
Stuppi also teaches that an intensity of a peak wavelength of the at least one first LED chip (the ultraviolet LED 202, fig-2) in an emission spectrum of final light is negligible. (Since a portion of the ultraviolet light 204 will be absorbed by the green and red quantum dots. The remaining portion of the ultraviolet light 204 is reflected rather than transmitted due to the wavelength selective reflectance characteristic of the selectively-reflective layer 216 (col-5, line:48-65)). A range of an intensity of a peak wavelength of the at least one second LED chip (the blue LED 206, fig-2) will be in an emission spectrum of final light. (since a portion of the blue light 208 emitted by the LED 206 will be absorbed by the green and red quantum dots in the quantum dot layer 210, which will cause emission of green light 240 and red light 242 that will pass through the selectively-reflective layer 216. The remaining portion of the blue light 204 that is not absorbed by the green and red quantum dots in the quantum dot layer 210 also passes through the selectively-reflective layer 216 (col-5, line:66-67; col-6, line: 1-10)).
Stuppi further discloses the ultraviolet LED 202 and the blue LED 206 may be driven by an electronic circuit that varies the relative amount of power applied to each LED. Thus, intensity of peak wavelengths of the ultraviolet LED 202 and the blue LED 206 can be adjusted separately.
However, Stuppi does not expressly disclose the intensity of the peak wavelength of the at least one first LED chip is in a range of 3% to 10% of the intensity of the peak wavelength of the at least one second LED chip.
However, the ordinary artisan would have recognized the relative power applied to the LED 202 and the LED 206 to be a result effective variable affecting an intensity of a peak wavelength of the at least one first LED chip (the ultraviolet LED 202, fig-2) is equal to 15% or less of an intensity of a peak wavelength of the at least one second LED chip (the blue LED 206, fig-2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the current art claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Regarding claim 516: 
Stuppi teaches (fig-2) a back light unit, comprising:
a light emitting diode (LED) module (a tunable white light generating assembly, col-5, line: 7-10), comprising: 

at least one second LED chip (a blue LED 206, fig-2, col-5, line: 10-15) to emit a second light having a peak wavelength in a range of 440 nm to 460 nm (may have an wavelength in the range of 440-460nm, col-5, line:35-45); and 
a wavelength conversion film (a quantum dot layer 210, fig-2, col-5, line:10-25) on a path of light emitted by the first and second LED chips (an ultraviolet LED 202/the blue LED 206, fig-2, col-5, line:10-15), the wavelength conversion film (a quantum dot layer 210, fig-2, col-5, line:10-25) including first and second quantum dots (a mix of green and red emitting quantum dots, col-5, line: 15-20) to convert a portion of the light emitted by the first and second LED chips (an ultraviolet LED 202/the blue LED 206, fig-2, col-5, line:10-15) into light of first and second peak wavelengths (106/108, fig-1, col-4, line:46-58), respectively, 
Stuppi also teaches that an intensity of a peak wavelength of the at least one first LED chip (the ultraviolet LED 202, fig-2) in an emission spectrum of final light is negligible. (Since a portion of the ultraviolet light 204 will be absorbed by the green and red quantum dots. The remaining portion of the ultraviolet light 204 is reflected rather than transmitted due to the wavelength selective reflectance characteristic of the selectively-reflective layer 216 (col-5, line:48-65)). A range of an intensity of a peak wavelength of the at least one second LED chip (the blue LED 206, fig-2) will be in an emission spectrum of final light. (since a portion of the blue light 208 emitted by the LED 206 will be absorbed by the green and red quantum dots in the quantum dot layer 210, which will cause emission of green light 240 and red light 242 that will pass through the selectively-reflective layer 216. The remaining portion of the blue light 204 that is not absorbed by the green and red quantum dots in the quantum dot layer 210 also passes through the selectively-reflective layer 216 (col-5, line:66-67; col-6, line: 1-10)).
Stuppi further discloses the ultraviolet LED 202 and the blue LED 206 may be driven by an electronic circuit that varies the relative amount of power applied to each LED. Thus, intensity of peak wavelengths of the ultraviolet LED 202 and the blue LED 206 can be adjusted separately.
However, Stuppi does not expressly disclose the intensity of the peak wavelength of the at least one first LED chip is in a range of 3% to 10% of the intensity of the peak wavelength of the at least one second LED chip.
However, the ordinary artisan would have recognized the relative power applied to the LED 202 and the LED 206 to be a result effective variable affecting an intensity of a peak wavelength of the at least one first LED chip (the ultraviolet LED 202, fig-2) is equal to 15% or less of an intensity of a peak wavelength of the at least one second LED chip (the blue LED 206, fig-2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the current art claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Regarding claim 520: 
Stuppi taches the peak wavelength of the at least one second LED chip is in a range of 445 nm to 460 nm (the blue LED 206 may have a wavelength in the range of 440-460 nanometers, col-5, line: 35-40).
Claims 2-4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albert N. Stuppi (US Patent no: 9,736,900) hereinafter “Stuppi” in view of Wouter Oepts (US PG PUB No: US 2017/0111972), hereinafter “Oepts”. (FP 7.21.aia)
Regarding claim 52: 
Stuppi is silent regarding a number of the at least one first LED chip is smaller than a number of the at least one second LED chip.
In the same field of endeavor, Oepts discloses (fig-5) a number of the at least one first LED chip (the second LED chip 502, ¶0098) is smaller than a number of the at least one second LED chip (the first LED chip 501, ¶0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Oepts arrange a number of the at least one first LED chip (the second LED chip 502, ¶0098) is smaller than a number of the at least one second LED chip (the first LED chip 501, ¶0098) in order to adjust the relative amount of deep blue light emitted from a crisp white light source (¶0066).
Regarding claim 53: 
Stuppi teaches (fig-2) a size of the at least one first LED chip (the second LED chip 502, ¶0098) is identical to a size of the at least one second LED chip (the first LED chip 501, ¶0098), and a number of the at least one first LED chip (the second LED chip 502, ¶0098) is  one (1), and a number of the at least one second LED chip (the first LED chip 501, ¶0098) is plural (¶)(A step 602 may include physically positioning one or more UV emitting LEDs and one or more blue emitting LEDs in optical proximity of a layer of quantum dots. Col-7, line: 65-67).
Regarding claim 54: 

In the same field of endeavor, Oepts discloses (fig-5) a size of the at least one first LED chip (the second LED chips 502, ¶0098) is smaller than a number of the at least one second LED chip (the first LED chips 501 as indicated by the dashed line, ¶0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Oepts arrange a size of the at least one first LED chip (the second LED chips 502, ¶0098) is smaller than a number of the at least one second LED chip (the first LED chips 501 as indicated by the dashed line, ¶0098) in order to adjust the relative amount of deep blue light emitted from a crisp white light source (¶0066).
Regarding claim 511: 
Stuppi teaches at least one first light emitting diode (the ultraviolet LED 202, fig-2) to emit a first light having a peak wavelength of 410nm which anticipates the claimed range (Col 5; lines 39-40; the ultraviolet LED may have an wavelength in the range of 350 nm - 410 nm);
Stuppi is silent regarding a number of the at least one first LED chip is smaller than a number of the at least one second LED chip.
In the same field of endeavor, Oepts discloses (fig-5) a number of the at least one first LED chip (the second LED chip 502, ¶0098) is smaller than a number of the at least one second LED chip (the first LED chip 501, ¶0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Oepts arrange a number of the at least one first LED chip (the second LED chip 502, ¶0098) is 
Regarding claim 517: 
Stuppi teaches (fig-6) the LED module includes a plurality of light sources having the first LED chip and the second LED chip (A step 602 may include physically positioning one or more UV emitting LEDs and one or more blue emitting LEDs in optical proximity of a layer of quantum dots. Col-7, line: 65-67).
Stuppi is silent regarding a number of the at least one first LED chip is smaller than a number of the at least one second LED chip.
In the same field of endeavor, Oepts discloses (fig-5) a number of the at least one first LED chip (the second LED chip 502, ¶0098) is smaller than a number of the at least one second LED chip (the first LED chip 501, ¶0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Oepts arrange a number of the at least one first LED chip (the second LED chip 502, ¶0098) is smaller than a number of the at least one second LED chip (the first LED chip 501, ¶0098) in order to adjust the relative amount of deep blue light emitted from a crisp white light source (¶0066).
Claims 7-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Albert N. Stuppi (US Patent no: 9,736,900) hereinafter “Stuppi” in view of Sadao Takano (US PG PUB No: 2018/0323352), hereinafter “Takano”. (FP 7.21.aia)
Regarding claim 57: 

In the same field of endeavor, Takano teaches (fig-8) each of the first and second quantum dots may be ZnS, ZnSe, ZnTe, CdS, CdSe, CdTe, GaN, GaP, GaAs, GaSb, InP, InAs, InSb, AlS, AlP, AlAs, PbS, PbSe, Ge, Si, CuInS.sub.2, and CuInSe.sub.2, and a combination thereof. (¶0278).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Takano form wavelength conversion layer with each of the first and second quantum dots includes at least one of InP/ZnS, InP/ZnSe, CdSe/CdS, CdSe/ZnS, PbS/ZnS, InP/ZnSe/ZnS, and InP/GaP/ZnS (¶0278) so that light having a desired wavelength is emitted from the quantum dot at the time of stimulation using a specific excitation source (¶0792).
Regarding claim 58: 
Stuppi teaches a wavelength conversion film (a quantum dot layer 210, fig-2, col-5, line:10-25) on a path of light emitted by the at least one first and the at least second LED chips (an ultraviolet LED 202/the blue LED 206, fig-2, col-5, line:10-15), the wavelength conversion film (a quantum dot layer 210, fig-2, col-5, line:10-25) including first and second quantum dots (a mix of green and red emitting quantum dots, col-5, line: 15-20).
However, Stuppi is silent regarding a transparent resin body with the first and second quantum dots.
In the same filed of endeavor, Takano teaches (fig-8) in the phosphor layer 340, a phosphor (include quantum dots) may be added to the resin material such as transparent silicon or epoxy. 

Regarding claim 512: 
Stuppi teaches about the first and second LED chips (an ultraviolet LED 202/the blue LED 206, fig-2, col-5, line:10-15) and the wavelength conversion film (a quantum dot layer 210, fig-2, col-5, line:10-25).
However, Stuppi is silent regarding a resin packaging portion surrounding the first and second LED chips, the wavelength conversion film being spaced apart from the resin packaging portion.
In the same filed of endeavor, Takano teaches (fig-8) a resin packaging portion (a body 110, fig-8, ¶0246, ¶0247) surrounding the first and second LED chips (the light emitting chips 171 and 172, fig-8, ¶0284), the wavelength conversion film (the phosphor layer 340, fig-8, ¶280) being spaced apart from the resin packaging portion (a body 110, fig-8, ¶0246, ¶0247).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Takano form a resin packaging portion (a body 110, fig-8, ¶0246, ¶0247) surrounding the first and second LED chips (the light emitting chips 171 and 172, fig-8, ¶0284), the wavelength conversion film (the phosphor layer 340, fig-8, ¶280) being spaced apart from the resin packaging portion (a body 110, fig-8, ¶0246, ¶0247) so that the change in the light emission efficiency may be reduced by spacing the quantum dot apart from the light emitting chips 171 and 172. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Albert N. Stuppi (US Patent no: 9,736,900) hereinafter “Stuppi” in view of Sadao Takano (US PG PUB No: 2018/0323352), hereinafter “Takano” and further in view of Pi-Tai Chou (US PG PUB No: 2018/0364553), hereafter “Chou”. (FP 7.21.aia)
Regarding claim 59: 
Stuppi is silent regarding each of the first and second quantum dots includes at least one of InP/ZnS, InP/ZnSe, CdSe/CdS, CdSe/ZnS, PbS/ZnS, InP/ZnSe/ZnS, and InP/GaP/ZnS, the first quantum dot being 5 wt% to 10 wt% of the transparent resin body, and the second quantum dot being 1 wt% to 5 wt% of the transparent resin body.
In the same field of endeavor, Takano teaches (fig-8) each of the first and second quantum dots may be ZnS, ZnSe, ZnTe, CdS, CdSe, CdTe, GaN, GaP, GaAs, GaSb, InP, InAs, InSb, AlS, AlP, AlAs, PbS, PbSe, Ge, Si, CuInS.sub.2, and CuInSe.sub.2, and a combination thereof. (¶0278).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Takano form wavelength conversion layer with each of the first and second quantum dots includes at least one of InP/ZnS, InP/ZnSe, CdSe/CdS, CdSe/ZnS, PbS/ZnS, InP/ZnSe/ZnS, and InP/GaP/ZnS (¶0278) so that light having a desired wavelength is emitted from the quantum dot at the time of stimulation using a specific excitation source (¶0792).
Takano is silent regarding the first quantum dot being 5 wt% to 10 wt% of the transparent resin body, and the second quantum dot being 1 wt% to 5 wt% of the transparent resin body.
In the same filed of endeavor, Chou teaches 5 wt% of green CdSe/ZnS quantum dots and 95% of two-part silicone are mixed (in experimental example 2, ¶0062) and 5 wt% of red 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Chou prepare a solution with the first quantum dot being 5 wt% to 10 wt% of the transparent resin body, and the second quantum dot being 1 wt% to 5 wt% of the transparent resin body in order to convert the source blue light from the LED chip to green and red lights (¶0064).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Albert N. Stuppi (US Patent no: 9,736,900) hereinafter “Stuppi” in view of Sadao Takano (US PG PUB No: 2018/0323352), hereinafter “Takano” and further in view of Jae Wook Kim (US PG PUB No: 2018/0323349). (FP 7.21.aia)
Regarding claim 513: 
Stuppi is silent regarding the resin packaging portion includes at least one phosphor of a green phosphor and a red phosphor.
In the same field of endeavor, Kim teaches (fig-4) the resin packaging portion (a molding member 41, fig-4, ¶0019) includes at least one phosphor of a green phosphor and a red phosphor (a phosphor 30 (¶0019) where the phosphor 30 may include a first phosphor 31 which is a green phosphor and a second phosphor 32 which is a red phosphor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Kim form the resin packaging portion (a molding member 41, fig-4, ¶0019) includes at least one phosphor of a green phosphor and a red phosphor (a phosphor 30 (¶0019) where the phosphor 30 may include a first phosphor 31 which is a green phosphor and a second 
Regarding claim 514: 
Stuppi is silent regarding the green phosphor includes at least one of (Ba,Sr)2SiO4:Eu and β-SiAlON:Eu.
In the same field of endeavor, Kim teaches the green phosphor includes at least one of (Ba,Sr)2SiO4:Eu and P-SiAlON:Eu (¶0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Kim use the green phosphor includes at least one of (Ba,Sr)2SiO4:Eu and P-SiAlON:Eu (¶0087) in order to  an emission center wavelength of 515 nm to 570 nm (¶0087).
Regarding claim 515: 
Stuppi is silent regarding the red phosphor includes at least one of (Sr,Ca)AlSiN3:Eu, K2SiF6:Mn, and CaAlSiN3:Eu.
In the same field of endeavor, Kim teaches the red phosphor includes at least one of (Sr,Ca)AlSiN3:Eu, K2SiF6:Mn, and CaAlSiN3:Eu. (¶0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Kim use the red phosphor includes at least one of (Sr,Ca)AlSiN3:Eu, K2SiF6:Mn, and CaAlSiN3:Eu. (¶0090) in order to  an emission center wavelength of 580 nm to 670 nm (¶0089).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Albert N. Stuppi (US Patent no: 9,736,900) hereinafter “Stuppi” in view of Jung Won Park (US PG PUB No: 2017/0194535), hereinafter “Park”. (FP 7.21.aia)
Regarding claim 518: 

In the same field of endeavor, Park discloses (fig-16/17) a light guide plate (a light guide panel 1640 or 1740, fig-16/17, ¶0130) having an edge supporting the LED module (the light emitting device 1605 or 1705, fig-16/17, ¶0130), and the wavelength conversion film (the wavelength conversion sheet 1650 or 1750, fig-16/17, ¶0132) being on an upper surface of the light guide plate(a light guide panel 1640 or 1740, fig-16/17, ¶0130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Park form a light guide plate (a light guide panel 1640 or 1740, fig-16/17, ¶0130) having an edge supporting the LED module (the light emitting device 1605 or 1705, fig-16/17, ¶0130), and the wavelength conversion film (the wavelength conversion sheet 1650 or 1750, fig-16/17, ¶0132) being on an upper surface of the light guide plate(a light guide panel 1640 or 1740, fig-16/17, ¶0130) in order to convert light in such a manner that a wavelength conversion material may not be directly disposed in light emitting device (¶0129).
Regarding claim 519: 
Stuppi is silent regarding a light guide plate having a lower surface supporting the LED module, and the wavelength conversion film being on an upper surface of the light guide plate.
In the same field of endeavor, Park discloses (fig-18) a light guide plate (a light guide panel 2240, fig-18, ¶0137) having a lower surface supporting the LED module (the light source portion 2230 provided on at least one side of the light guide panel 2240, fig-18, ¶0137), and the wavelength conversion film (the wavelength conversion sheet disposed on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuppi to incorporate the teachings of Park form a light guide plate (a light guide panel 2240, fig-18, ¶0137) having a lower surface supporting the LED module (the light source portion 2230 provided on at least one side of the light guide panel 2240, fig-18, ¶0137), and the wavelength conversion film (the wavelength conversion sheet disposed on a surface of the light guide panel, ¶0138) being on an upper surface of the light guide plate(a light guide panel 1640 or 1740, fig-16/17, ¶0130) in order to provide a light source of a backlight according to a COB-type light source portion (¶0134).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mu et al. (US PG PUB No: 2019/0148605) teaches a light output of the light emitting device, which includes a portion of the light emitted by the LED, the light having the emission peak in the green wavelength range, and the light having the emission peak in the orange wavelength range, provides an appearance of white light. 
Van Bommel et al. (US PG PUB No: 2015/0300577) teaches a light emitting assembly comprises plurality of light sources, a first and a second luminescent materials. The invention relates to color conversion assemblies for converting light emitted by light sources towards light of a different color.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ramos F Eliseo can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895
/RATISHA MEHTA/Primary Examiner, Art Unit 2895